Citation Nr: 9922100	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1975 to July 
1995.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's bilateral hearing loss disability is 
manifested by average puretone thresholds in the left ear of 
44 and in the right ear of 49, with speech recognition on the 
Maryland CNC word list of 96 percent in the left ear and 96 
percent in the right ear.  Thus, the appellant's hearing 
acuity is found to be level I in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.21, 4.85, 4.87(a), Diagnostic Code (DC) 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination of July 1997.  However, all pertinent evidence 
during the appeal period will be considered.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for bilateral hearing loss.  In such a case, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that separate or "staged" ratings must be assigned where 
the evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the Board finds that the preponderance of the 
evidence of record during the appeal period is against 
assignment of a compensable rating.  It is noted that the 
appellant has complained of tinnitus, but a claim for service 
connection is not currently on file.

Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87 (1998).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hz in each ear.  To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes 11 auditory acuity levels from 
level I, for essentially normal hearing acuity, through level 
XI, for profound deafness.  38 U.S.C.A. § 1155, 1160 (West 
1991); 38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 (1998).  
In this case it is noted that the July 1997 VA auditory 
examination resulted in pure tone thresholds and speech 
discrimination findings that equate under the schedule as 
level I in both ears.  A non-compensable disability rating is 
assigned for hearing loss when hearing acuity is level I 
bilaterally.  38 C.F.R. § 4.85, 4.87, DC 6100.  It is noted 
that the rating criteria for diseases of the ear and other 
sense organs were amended in May 1999, effective beginning 
June 10, 1999.  The amendments did not change the criteria to 
be used in the rating assigned in this case.  Application of 
those revised criteria yields no change in the zero-percent 
rating for the appellant's hearing loss.

It is also noted, on review of the first post-service VA 
examination that audiometric findings were essentially 
similar.  He had a 94 percent speech discrimination rating 
bilaterally.  The pure tone threshold averages were 44 and 41 
for the right and left ears respectively.  This also plots 
out to a noncompensable rating for level I hearing in each 
ear.  Thus, the noncompensable rating is properly assigned 
throughout the pertinent period.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86 (1998).  Thus, even though it 
is currently shown that the appellant uses hearing aids, the 
payment of additional compensation for the use of assistive 
devices is inconsistent with the purpose of VA compensation.  
See 52 Fed. Reg. 44, 118 (1987).

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

